SCIRICA, Circuit Judge,
dissenting, with whom Chief Judge SLOVITER joins.
While I find much with which I agree in the majority’s opinion, I am constrained to express my disagreement because I believe education presents unique concerns.
In University of California Regents v. Bakke, 438 U.S. 265, 98 S.Ct. 2733, 57 L.Ed.2d 750 (1978), Justice Powell recognized that “the ‘nation’s future depends upon leaders trained through wide exposure’ to the ideas and mores of students as diverse as this Nation of many peoples.” Id. at 313, 98 S.Ct. at 2760 (citation omitted). As he noted, in the university: “[A] great deal of learning occurs ... through interactions among students of both sexes, of different races, religions, and backgrounds_” Id. at 312-13 n. 48, 98 S.Ct. at 2760 n. 48 (citation omitted). Eighteen years later, the wisdom of this statement resonates as strongly as ever. When added to a university’s high academic standards, this exposure constitutes a formidable educational experience.
In this case, the Piscataway Board of Education concluded that a diverse faculty also serves a compelling educational purpose; namely, it benefits students in the business department by exposing them to teachers with varied backgrounds. The Board implemented a program that, in limited circumstances, allows consideration of race as a factor in school employment decisions. The Board did not countenance the layoff of a more-qualified teacher in the place of a less-qualified one. It did not prefer teachers *1577junior in seniority to those with more experience. Rather it concluded that when teachers are equal in ability and in all other respects — and only then — diversity of the faculty is a relevant consideration.
I do not believe Title VII prevents a school district, in the exercise of its professional judgment, from preferring one equally qualified teacher over another for a valid educational purpose.
Accordingly, I respectfully dissent.